Case 2:21-cr-00117-MJH Document 3 Filed 03/23/21 Page 1of 1

1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. Criminal No. ZI - / 7

DEAGO LEE EDDINGS

MOTION FOR ARREST WARRANT

 

AND NOW comes the United States of America, by its attorneys, Stephen R.
Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Nicole Ann
Stockey, Assistant United States Attorney for said District, and, pursuant to Rule 9 of the Federal
Rules of Criminal Procedure, respectfully moves the Court to issue an Order directing that an
Arrest Warrant be issued for the apprehension of defendant DEAGO LEE EDDINGS, upon the
grounds that an indictment has been returned in the above-captioned criminal case charging the
defendant with Title 18, United States Code, Section 922(g)(1).
Recommended bond: Detention.

Respectfully submitted,

STEPHEN R. KAUFMAN
Acting United States Attorney

By:  /s/ Nicole Ann Stockey
NICOLE ANN STOCKEY

Assistant U.S. Attorney
PA ID No. 306955

 

CLERK U.S, DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
